                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                          CASE NO. 3:21-CV-171-RJC-DCK

 ELECTROLYSIS PREVENTION                         )
 SOLUTIONS LLC,                                  )
                                                 )
                Plaintiff,                       )
                                                 )
    v.                                           )        ORDER
                                                 )
 DAIMLER TRUCKS NORTH                            )
 AMERICA LLC,                                    )
                                                 )
                Defendant.                       )
                                                 )


         THIS MATTER IS BEFORE THE COURT on the “Motion For Admission Pro Hac

Vice and Affidavit” (Document No. 25) filed by Albert P. Allan, concerning Charles Austin

Ginnings, on June 17, 2021. Charles Austin Ginnings seeks to appear as counsel pro hac vice for

Plaintiff. Upon review and consideration of the motion, which was accompanied by submission

of the necessary fee and information, the Court will grant the motion.

         IT IS, THEREFORE, ORDERED that in accordance with Local Rule 83.1, the “Motion

For Admission Pro Hac Vice and Affidavit” (Document No. 25) is GRANTED. Charles Austin

Ginnings is hereby admitted pro hac vice to represent Plaintiff.

         SO ORDERED.

                                        Signed: June 17, 2021




      Case 3:21-cv-00171-RJC-DCK Document 26 Filed 06/17/21 Page 1 of 1
